The Honorable Claud V. Cash State Senator 1301 Thrush Jonesboro, Arkansas 72401
Dear Senator Cash:
I am writing in response to your request for an opinion regarding A.C.A. § 6-13-631 (Repl. 1999), as amended by Act 1716 of 2001, which requires school districts having a ten percent or greater minority population to elect school board members from single-member zones. You pose the following questions:
  In establishing the new school district zones for the Jonesboro School District, must all school board members stand for re-election in September 2001?
  For example, in Jonesboro, seven new election zones have been established. Of these seven zones, two new zones have no members (which obviously will require an election); three zones have only one member each, who's term does not expire until either 2002 or 2003. Must these school board members stand for re-election even if their terms have not expired?
  Finally, two zones currently have two members. In one of these zones, one person will complete their three-year term this year and the other member's term expires in 2003. Since one school board member's term will expire, must the person whose term has not expired stand for re-election?
RESPONSE
It is my opinion that the answer to your first question is "yes." Consequently, the answers to your second and third questions are also "yes."
Question 1 — In establishing the new school district zones for theJonesboro School District, must all school board members stand forre-election in September 2001?
Yes. The relevant statute, A.C.A. § 6-13-6311 provides in relevant part as follows:
  (a) Beginning with the 1994 annual school election, the qualified electors of a school district having a ten percent (10%) or greater minority population out of the total population, as reported by the most recent federal decennial census information, shall elect the members of the board of directors as authorized in this section, utilizing selection procedures in compliance with the federal Voting Rights Act of 1965, as amended.
  (b)(1) At least ninety (90) days before the election, the local board of directors shall:
  (A) By resolution, choose to elect board members from five (5) or seven (7) single-member zones or from five (5) single-member zones and two (2) at large; and
  (B) With the approval of the controlling county board of election commissioners, divide each school district having a ten percent (10%) or greater minority population into five (5) or seven (7) single-member zones in accordance with the federal Voting Rights Act of 1965, as amended.
  (2) Zones shall have substantially equal population, with boundaries based on the most recent available federal decennial census information.
  (c) A board of directors choosing to elect board members by five (5) single-member zones and two (2) at-large positions may fill the two (2) at-large positions by drawing lots from among the current board members.
  (d)(1)(A) A candidate for election from a single-member zone must be a qualified elector and a resident of the zone.
  (B) A candidate for an at-large position must be a qualified elector and a resident of the district.
  (2)(A) Except as provided in subsection (e) of this section, a district board member shall serve a five-year term.
  (B) A term shall commence when the county court declares the results of the election by an order entered of record.
  (e) At the first meeting of a new board of directors, the members shall establish initial terms by lot so that, to the extent possible, an equal number of positions are filled each year and not more than two (2) members' terms expire each year.
  (f)(1) After each federal decennial census and at least ninety (90) days before the annual school election, the local board of directors, with the approval of the controlling county board of election commissioners, shall divide each school district having a ten percent (10%) or greater minority population into single-member zones. The zones shall be based on the most recent federal decennial census information and substantially equal in population.
  (2) At the annual school election following the rezoning, a new school board shall be elected in accordance with procedures set forth in this section.
In my opinion the statute above is clear in requiring an election for an entirely new school board. The only exception is where the district chooses to create five single-members zones with two at-large members. In such case, the district may fill the two at-large positions by drawing lots from among the existing board members. A.C.A. § 6-13-631(c). You have indicated, however, that the Jonesboro School District has opted to create seven single-member zones, rendering this provision inapplicable.
The statute refers to the election of a "new school board," and provides for the staggering of the initial terms by lot. A.C.A. § 6-13-631(e). This clearly indicates an intention that an election be held to elect a new school board member from each zone. In my opinion, therefore, the answer to your first question is "yes."
Question 2 — For example, in Jonesboro, seven new election zones havebeen established. Of these seven zones, two new zones have no members(which obviously will require an election); three zones have only onemember each, who's term does not expire until either 2002 or 2003. Mustthese school board member stand for re-election even if their terms havenot expired?
In my opinion, consistent with the discussion above, the answer to this question is also "yes."
Question 3 — Finally, two zones currently have two members. In one ofthese zones, one person will complete their three-year term this year andthe other member's term expires in 2003. Since one school board member'sterm will expire, must the person whose term has not expired stand forre-election?
In my opinion, as stated above, an entirely new school board must be elected. The answer to this question is therefore also "yes" for this reason.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
1 The statute was amended by Act 1716 of 2001 to add a provision to subsection (g) of the statute which is not reproduced above. The Act is not yet effective and the new provision is not relevant to the questions you pose.